DETAILED ACTION
This Office action is in response to the notice of allowance mailed 01/25/2021. All elements of the notice of allowance mailed 01/25/2021 are maintained.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2014 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered by the examiner except for US 6,447,535 and US 6,503,260 which are withdrawn patent numbers no longer available for review.
Examiner’s Amendment
The examiner’s amendment in the notice of allowance mailed 01/25/2021 is maintained.
Allowable Subject Matter
Claims 1, 19, and 64-67 are allowed. See reasons for allowance in final rejection mailed 07/07/2020.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503.  The examiner can normally be reached on Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771